 



EXHIBIT 10.1
EXECUTION COPY
CHART INDUSTRIES, INC.
12,500,000 Shares
Common Stock, par value $0.01 per Share
Underwriting Agreement
July 25, 2006
Morgan Stanley & Co. Incorporated
Lehman Brothers Inc.
UBS Securities LLC
Natexis Bleichroeder Inc.
Simmons & Company International
Howard Weil Incorporated
c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
          Chart Industries, Inc., a corporation organized under the laws of
Delaware (the “Company”), proposes to issue and sell to the several Underwriters
named in Schedule I hereto (the “Underwriters”), 12,500,000 shares of the common
stock, par value $0.01 per share, of the Company (the “Firm Shares”).
          The Company also proposes to issue and sell to the several
Underwriters not more than an additional 1,875,000 shares of common stock, par
value $0.01 per share, of the Company (the “Additional Shares”) if and to the
extent that Morgan Stanley & Co. Incorporated (“Morgan Stanley”), Lehman
Brothers Inc. (“Lehman”) and UBS Securities LLC (“UBS,” together with Morgan
Stanley and Lehman, the “Managers”), as Managers of the offering, shall have
determined to exercise, on behalf of the Underwriters, the right to purchase
such shares of common stock granted to the Underwriters in Section 2 hereof. The
Firm Shares and the Additional Shares are hereinafter collectively referred to
as the “Shares.” The shares of common stock, par value $0.01 per share, of the
Company to be outstanding after giving effect to the sales contemplated hereby
are hereinafter referred to as the “Common Stock.”
          The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement, including a prospectus, relating to the
Shares. The registration statement as amended at the time it becomes effective,
including the information (if any) deemed to be part of the registration
statement at the time of effectiveness pursuant to Rule 430A under the
Securities Act of 1933, as amended (the “Securities Act”), is hereinafter

 



--------------------------------------------------------------------------------



 




referred to as the “Registration Statement”; the prospectus in the form first
used to confirm sales of Shares (or in the form first made available to the
Underwriters by the Company to meet requests of purchasers pursuant to Rule 173
under the Securities Act) is hereinafter referred to as the “Prospectus.” If the
Company has filed an abbreviated registration statement to register additional
shares of Common Stock pursuant to Rule 462(b) under the Securities Act (the
“Rule 462 Registration Statement”), then any reference herein to the term
“Registration Statement” shall be deemed to include such Rule 462 Registration
Statement.
          For purposes of this Agreement, “free writing prospectus” has the
meaning set forth in Rule 405 under the Securities Act; “Time of Sale
Prospectus” means the preliminary prospectus included in the Registration
Statement at the time it became effective, together with the free writing
prospectuses, if any, or any other pricing information identified or included in
Schedule II hereto; and “broadly available road show” means a “bona fide
electronic road show,” if any, as defined in Rule 433(h)(5) under the Securities
Act that has been made available without restriction to any person.
          Morgan Stanley has agreed to reserve a portion of the Shares to be
purchased by it under this Agreement for sale to the Company’s directors,
officers, employees and business associates and other parties related to the
Company (collectively, “Participants”), as set forth in the Time of Sale
Prospectus and the Prospectus under the heading “Underwriting” (the “Directed
Share Program”). The Shares to be sold by Morgan Stanley and its affiliates
pursuant to the Directed Share Program are referred to hereinafter as the
“Directed Shares”. Any Directed Shares not orally or electronically confirmed
for purchase by any Participant by the end of the day on which this Agreement is
executed will be offered to the public by the Underwriters as set forth in the
Time of Sale Prospectus and the Prospectus.
          1. Representations and Warranties. The Company represents and warrants
to each Underwriter as set forth below in this Section 1:
          (a) The Registration Statement has become effective; no stop order
suspending the effectiveness of the Registration Statement is in effect, and no
proceedings for such purpose are pending before or threatened by the Commission.
          (b) (i) The Registration Statement, when it became effective, did not
contain and, as amended or supplemented, if applicable, will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
(ii) the Registration Statement and the Prospectus comply and, as amended or
supplemented, if applicable, will comply in all material respects with the
Securities Act and the applicable rules and regulations of the Commission
thereunder, (iii) the Time of Sale Prospectus does not, and at the time of each
sale of the Shares in connection with the offering when the Prospectus is not
yet available to prospective purchasers and at the Closing Date (as defined in
Section 4), the Time of Sale Prospectus, as then amended or supplemented by the
Company, if applicable, will not, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
(iv) each broadly available road show, if any, when

-2-



--------------------------------------------------------------------------------



 




considered together with the Time of Sale Prospectus, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading and (v) the Prospectus does not, as of its date,
contain and, as then amended or supplemented, if applicable, will not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided, however, that the Company
makes no representation or warranty as to the information contained in or
omitted from the Registration Statement, the Time of Sale Prospectus or the
Prospectus, or any amendment or supplement thereto, in reliance upon and in
conformity with information furnished in writing to the Company by or on behalf
of the Underwriters through the Managers specifically for inclusion therein.
          (c) The Company is not an “ineligible issuer” in connection with the
offering pursuant to Rules 164, 405 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or on behalf of or used or referred to by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. Except for the free writing prospectuses or other
pricing information, if any, identified or included in Schedule II hereto, and
broadly available road shows, if any, furnished to you before first use, the
Company has not prepared, used or referred to, and will not, without your prior
consent, prepare, use or refer to, any free writing prospectus or any notice,
circular, advertisement, letter or other communication published or transmitted
pursuant to Rule 134 of the Securities Act.
          (d) The Company is not, and after giving effect to the offering and
sale of the Shares and the application of the proceeds thereof as described in
the Prospectus will not be, an “investment company” as defined in the Investment
Company Act, without taking account of any exemption arising out of the number
of holders of the Company’s securities.
          (e) The Company has not paid or agreed to pay to any person any
compensation for soliciting another to purchase any securities of the Company
(except as contemplated in this Agreement).
          (f) Neither the Company nor any of its subsidiaries has taken or will
take, directly or indirectly, any action designed to or that has constituted or
that would reasonably be expected to cause or result, under the Exchange Act or
otherwise, in unlawful stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Shares.
          (g) The Company and each of its “significant subsidiaries” (as defined
in Regulation S-X under the Securities Act) has been duly incorporated or formed
and is validly existing as an entity in good standing under the laws of the
jurisdiction in which it is chartered or

-3-



--------------------------------------------------------------------------------



 




organized with full corporate or other organizational power and authority to own
or lease, as the case may be, and to operate its properties and conduct its
business as described in the Time of Sale Prospectus and the Prospectus, and is
duly qualified to do business as a foreign corporation or other entity and is in
good standing under the laws of each jurisdiction where the ownership or leasing
of its properties or the conduct of its business requires such qualification
except where the failure to be so incorporated or formed or existing or
qualified, have such power or authority or be in good standing would not
reasonably be expected to have a material adverse effect on the condition
(financial or other), business, properties or results of operations of the
Company and its subsidiaries, taken as a whole (a “Material Adverse Effect”).
The Company’s “significant subsidiaries” are listed on Schedule III hereto.
          (h) All the outstanding shares of capital stock, membership interests
and limited partnership interests, as applicable, of each significant subsidiary
of the Company have been duly authorized and validly issued and are fully paid
and nonassessable, and, except as otherwise set forth in the Time of Sale
Prospectus and the Prospectus, all outstanding shares of capital stock,
membership interests and limited partnership interests, as applicable, of each
significant subsidiary of the Company are owned by the Company either directly
or through wholly owned subsidiaries free and clear of any security interest,
claim, lien or encumbrance (other than liens, encumbrances and restrictions
imposed in favor of the lenders under the Company’s existing senior secured
credit facility described in the Time of Sale Prospectus and the Prospectus or
permitted thereunder).
          (i) (a) This Agreement has been duly authorized, executed and
delivered by the Company; (b) the shares of Common Stock outstanding prior to
the issuance of the Shares to be sold by the Company have been duly authorized
and are validly issued, fully paid and non-assessable; and (c) the Shares to be
sold by the Company have been duly authorized and, when issued and delivered in
accordance with the terms of this Agreement, will be validly issued, fully paid
and non-assessable, and the issuance of such Shares will not be subject to any
preemptive or similar rights.
          (j) The authorized capital stock of the Company conforms as to legal
matters to the description thereof contained in the Time of Sale Prospectus and
the Prospectus.
          (k) No consent, approval, authorization, filing with or order of any
court or governmental agency or body is required in connection with the
execution, delivery and performance of this Agreement (including without
limitation the issuance of the Shares), except such (i) as may be required under
the blue sky laws of any jurisdiction in which the Shares are offered and sold
or (ii) as shall have been obtained or made prior to the Closing Date.
          (l) None of the execution and delivery of this Agreement, the issuance
and sale of the Shares or the consummation of any of the transactions herein
contemplated will conflict with or result in a breach or violation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company or
any of its subsidiaries pursuant to (i) the charter or bylaws or other
organizational document of the Company or any of its significant subsidiaries;
(ii) the terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other

-4-



--------------------------------------------------------------------------------



 




agreement, obligation, condition, covenant or instrument to which the Company or
any of its significant subsidiaries is a party or bound or to which its or their
property is subject; or (iii) any statute, law, rule, regulation, judgment,
order or decree of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its significant subsidiaries or any of its or their properties
other than in the case of clauses (ii) and (iii), such conflicts, breaches,
violations, liens, charges or encumbrances that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          (m) The consolidated historical financial statements of the Company
(including those of the predecessor company and the reorganized company)
included in the Time of Sale Prospectus, the Prospectus and the Registration
Statement present fairly the financial condition, results of operations and cash
flows of the Company as of the dates and for the periods indicated, comply as to
form with the applicable accounting requirements of the Securities Act and have
been prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods involved
(except as otherwise noted therein); the selected financial data set forth under
the captions “Summary Historical and Pro Forma Financial Information” and
“Selected Historical Consolidated Financial Data” in the Time of Sale
Prospectus, the Prospectus and the Registration Statement fairly present, on the
basis stated in the Time of Sale Prospectus, the Prospectus and the Registration
Statement, the information included therein; the unaudited pro forma financial
statements included in the Time of Sale Prospectus, the Prospectus and the
Registration Statement include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to (i) the Acquisition
(as defined in the Time of Sale Prospectus and the Prospectus) and the
transactions related to the Acquisition, as described in the Time of Sale
Prospectus and the Prospectus, (ii) the offering of the Company’s 9 1/8% senior
subordinated notes due 2015 and the borrowings under the Company’s senior
secured credit facility and (iii) the offering of the Shares; the related pro
forma adjustments give appropriate effect to those assumptions; and the pro
forma financial information reflects the proper application of those adjustments
to the historical financial statement amounts in the unaudited pro forma
financial statements included in the Time of Sale Prospectus, the Prospectus and
the Registration Statement. The unaudited pro forma financial statements
included under the captions “Summary Historical and Pro Forma Financial
Information” and “Unaudited Pro Forma Financial Information” in the Time of Sale
Prospectus, the Prospectus and the Registration Statement comply as to form in
all material respects with the applicable accounting requirements of
Regulation S-X under the Securities Act.
          (n) No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries or its or their property is pending or, to the best
knowledge of the Company, threatened that (i) would reasonably be expected to
have a Material Adverse Effect on the performance of this Agreement or the
consummation of any of the transactions contemplated hereby or (ii) would
reasonably be expected to have a Material Adverse Effect, except as set forth in
or contemplated in the Time of Sale Prospectus and the Prospectus (exclusive of
any amendment or supplement thereto).

-5-



--------------------------------------------------------------------------------



 



          (o) Each of the Company and its subsidiaries owns or leases all such
properties as are necessary to the conduct of its operations as presently
conducted except as would not reasonably be expected to have a Material Adverse
Effect.
          (p) Neither the Company nor any of its subsidiaries is in violation or
default of (i) any provision of its charter or bylaws or any equivalent
organizational document; (ii) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which it is a party or bound or
to which its property is subject; or (iii) any statute, law, rule, regulation,
judgment, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or such
subsidiary or any of its properties, as applicable, other than in the cases of
clauses (ii) and (iii), such violations and defaults that would not reasonably
be expected to have a Material Adverse Effect.
          (q) Ernst & Young LLP, who have audited certain financial statements
of the Company and delivered their reports with respect to the audited
consolidated financial statements included in the Time of Sale Prospectus and
the Prospectus, is an independent registered public accounting firm with respect
to the Company within the meaning of the Securities Act.
          (r) The Company has filed all non-U.S., U.S. federal, state and local
tax returns that are required to be filed or has requested extensions thereof
(except in any case in which the failure so to file would not reasonably be
expected to have a Material Adverse Effect and except as set forth in or
contemplated in the Time of Sale Prospectus and the Prospectus (exclusive of any
amendment or supplement thereto)) and has paid all taxes required to be paid by
it and any other assessment, fine or penalty levied against it, to the extent
that any of the foregoing is due and payable, except for any such assessment,
fine or penalty that is currently being contested in good faith or as would not
reasonably be expected to have a Material Adverse Effect and except as set forth
in or contemplated in the Time of Sale Prospectus and the Prospectus (exclusive
of any amendment or supplement thereto).
          (s) No labor problem or dispute with the employees of the Company or
any of its subsidiaries exists or, to the Company’s knowledge, is threatened or
imminent, and the Company is not aware of any existing or imminent labor
disturbance by its employees or any of its or its subsidiaries’ employees,
except as would not reasonably be expected to have a Material Adverse Effect and
except as set forth in or contemplated in the Time of Sale Prospectus and the
Prospectus (exclusive of any amendment or supplement thereto).
          (t) The Company and each of its subsidiaries are insured against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which they are engaged or as required by law, except as would not
reasonably be expected to have a Material Adverse Effect.
          (u) No subsidiary of the Company is currently prohibited, directly or
indirectly, from paying any dividends to the Company or any other subsidiary,
from making any other

-6-



--------------------------------------------------------------------------------



 




distribution on such subsidiary’s capital stock, from repaying to the Company or
any other subsidiary any loans or advances to such subsidiary from the Company
or any other subsidiary or from transferring any of such subsidiary’s property
or assets to the Company or any other subsidiary of the Company, except as
described in or contemplated in the Time of Sale Prospectus and the Prospectus
(exclusive of any amendment or supplement thereto) and except for any
prohibitions imposed under the Company’s existing senior secured credit facility
and the indenture governing the Company’s outstanding 9 1/8% senior subordinated
notes due 2015.
          (v) The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by the appropriate U.S.
federal, state or non-U.S. regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such licenses,
certificates, permits and other authorizations would not reasonably be expected
to have a Material Adverse Effect, and neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such certificate, authorization or permit which, singly
or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect, except as set forth in or
contemplated in the Time of Sale Prospectus and the Prospectus (exclusive of any
amendment or supplement thereto).
          (w) Except as described in the Time of Sale Prospectus and the
Prospectus (exclusive of any amendment or supplement thereto), the Company and
each of its subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
          (x) Except as set forth in or contemplated in the Time of Sale
Prospectus and the Prospectus (exclusive of any amendment or supplement
thereto), the Company and its subsidiaries are (i) in compliance with any and
all applicable non-U.S., U.S. federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”); (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; (iii) have not
received notice of any actual or potential liability under any Environmental
Law; and (iv) have not been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, except where such non-compliance with Environmental Laws, failure to
receive required permits, licenses or other approvals, liability or naming as a
“potentially responsible party” would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (y) Each U.S. pension plan and welfare plan established or maintained
by the Company and/or one or more of its subsidiaries is in compliance with the
currently applicable

-7-



--------------------------------------------------------------------------------



 




provisions of ERISA and the Code, except where noncompliance would not
reasonably be expected to have a Material Adverse Effect; and neither the
Company nor any of its subsidiaries has incurred or could reasonably be expected
to incur any withdrawal liability under Section 4201 of ERISA, any liability
under Section 4062, 4063 or 4064 of ERISA or any other liability under Title IV
of ERISA that would reasonably be expected to have a Material Adverse Effect.
          (z) No forward-looking statement (within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act) or presentation of
market-related or statistical data contained in the Time of Sale Prospectus, the
Prospectus or Registration Statement has been made or reaffirmed without a
reasonable basis or has been disclosed in other than good faith.
          (aa) No holders of the Company’s Common Stock have rights to include
such Common Stock in the Registration Statement.
          (bb) Except as described in the Time of Sale Prospectus and the
Prospectus (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement), the Company has not sold, issued or distributed any
shares of Common Stock during the six-month period preceding the date hereof,
including any sales pursuant to Rule 144A under, or Regulation D or S of, the
Securities Act, other than shares issued pursuant to employee benefit plans,
qualified stock option plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.
          (cc) There is and has been no failure on the part of the Company and
any of the Company’s directors or officers, in their capacities as such, to
comply with any provision of the Sarbanes Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith (the “Sarbanes Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications, solely to the extent that the Sarbanes Oxley Act has been
applicable to the Company.
          (dd) Neither the Company nor any of its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
          (ee) The Registration Statement, the Prospectus, the Time of Sale
Prospectus and any preliminary prospectus comply, and any amendments or
supplements thereto will comply, with any applicable laws or regulations of
foreign jurisdictions in which the Prospectus, the Time of Sale Prospectus or
any preliminary prospectus, as amended or supplemented, if applicable, are
distributed in connection with the Directed Share Program.

-8-



--------------------------------------------------------------------------------



 



          (ff) No consent, approval, authorization or order of, or qualification
with, any governmental body or agency, other than those obtained, is required in
connection with the offering of the Directed Shares in any jurisdiction where
the Directed Shares are being offered.
          (gg) The Company has not offered, or caused Morgan Stanley to offer,
Shares to any person pursuant to the Directed Share Program with the specific
intent to unlawfully influence (i) a customer or supplier of the Company to
alter the customer’s or supplier’s level or type of business with the Company,
or (ii) a trade journalist or publication to write or publish favorable
information about the Company or its products.
          Any certificate signed by any officer of the Company and delivered to
the Underwriters or counsel for the Underwriters in connection with the offering
of the Shares shall be deemed a representation and warranty by the Company, as
to matters covered thereby, to each Underwriter.
          2. Agreements to Sell and Purchase. The Company hereby agrees to sell
to the several Underwriters, and each Underwriter, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company at $14.025 a share (the “Purchase Price”) the respective numbers of Firm
Shares set forth in Schedule I hereto opposite its name.
          On the basis of the representations and warranties contained in this
Agreement, and subject to its terms and conditions, the Company agrees to sell
to the Underwriters the Additional Shares, and the Underwriters shall have the
right to purchase, severally and not jointly, up to 1,875,000 Additional Shares
at the Purchase Price. You may exercise this right on behalf of the Underwriters
in whole or from time to time in part by giving written notice of each election
to exercise the option not later than 30 days after the date of this Agreement.
Any exercise notice shall specify the number of Additional Shares to be
purchased by the Underwriters and the date on which such shares are to be
purchased. Each purchase date must be at least one business day after the
written notice is given and may not be earlier than the closing date for the
Firm Shares nor later than ten business days after the date of such notice.
Additional Shares may be purchased as provided in Section 4 hereof solely for
the purpose of covering over-allotments made in connection with the offering of
the Firm Shares. On each day, if any, that Additional Shares are to be purchased
(an “Option Closing Date”), each Underwriter agrees, severally and not jointly,
to purchase the number of Additional Shares (subject to such adjustments to
eliminate fractional shares as you may determine) that bears the same proportion
to the total number of Additional Shares to be purchased on such Option Closing
Date as the number of Firm Shares set forth in Schedule I hereto opposite the
name of such Underwriter bears to the total number of Firm Shares.
          The Company hereby agrees that, without the prior written consent of
the Managers on behalf of the Underwriters, it will not, during the period
ending 180 days after the date of the Prospectus, (i) offer, pledge, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of Common
Stock or any securities convertible into or exercisable or exchangeable for
Common Stock or (ii) enter into any swap or

-9-



--------------------------------------------------------------------------------



 




other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or such other securities, in cash or otherwise or (iii) file any
registration statement with the Commission (other than a registration statement
on Form S-8) relating to the offering of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock.
          The restrictions contained in the preceding paragraph shall not apply
to (A) the Shares to be sold hereunder, (B) the issuance by the Company of
shares of Common Stock upon the exercise of an option or warrant or the
conversion of a security outstanding on the date hereof of which the
Underwriters have been advised in writing, (C) grants, issuances or exercises
under any existing employee benefits plans or (D) the issuance of Common Stock
in connection with the acquisition of, or joint venture with, another company;
provided that in the case of any transfer, distribution or issuance pursuant to
clause (D), (i) each distributee or recipient shall sign and deliver a lock-up
letter substantially in the form of Exhibit A hereto and (ii) each distributee
or the recipient shall not be required to, and shall not voluntarily, file a
report under the Exchange Act, reporting a reduction in beneficial ownership of
shares of Common Stock during the restricted period referred to in the preceding
paragraph.
          The Company also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of shares of Common Stock except in compliance with the foregoing
restrictions.
          3. Terms of Public Offering. The Company is advised by you that the
Underwriters propose to make a public offering of their respective portions of
the Shares as soon after the Registration Statement and this Agreement have
become effective as in your judgment is advisable. The Company is further
advised by you that the Shares are to be offered to the public initially at
$15.00 a share (the “Public Offering Price”) and to certain dealers selected by
you at a price that represents a concession not in excess of $0.590 a share
under the Public Offering Price.
          4. Payment and Delivery. Payment for the Firm Shares shall be made to
the Company in Federal or other funds immediately available in New York City
against delivery of such Firm Shares for the respective accounts of the several
Underwriters at 10:00 a.m., New York City time, on July 31, 2006, or at such
other time or such other date, not later than August 7, 2006, as shall be
designated in writing by you. The time and date of such payment are hereinafter
referred to as the “Closing Date.”
          Payment for any Additional Shares shall be made to the Company in
Federal or other funds immediately available in New York City against delivery
of such Additional Shares for the respective accounts of the several
Underwriters at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than September 7, 2006, as shall be
designated in writing by you. The time and date of such payment are hereinafter
referred to as the “Option Closing Date.”

-10-



--------------------------------------------------------------------------------



 



          The Firm Shares and Additional Shares shall be registered in such
names and in such denominations as you shall request in writing not later than
two full business days prior to the Closing Date or the applicable Option
Closing Date, as the case may be. The Firm Shares and Additional Shares shall be
delivered to you on the Closing Date or an Option Closing Date, as the case may
be, for the respective accounts of the several Underwriters, with any transfer
taxes payable in connection with the transfer of the Shares to the Underwriters
duly paid, against payment of the Purchase Price therefor.
          5. Agreements. The Company agrees with each Underwriter that:
          (a) The Company will furnish to each Underwriter and to counsel for
the Underwriters, without charge, signed copies of the Registration Statement
(including exhibits thereto) and will furnish to the Underwriters during the
period referred to in paragraph (c) below, as many copies of the Time of Sale
Prospectus, the Prospectus and any amendments and supplements thereto as they
may reasonably request no later than 5:00 p.m., New York City time, on the day
immediately following the date hereof.
          (b) The Company will not make any amendment or supplement to the Time
of Sale Prospectus or the Prospectus without the prior written consent of the
Managers (not to be unreasonably withheld or delayed).
          (c) The Company will furnish each Underwriter a copy of each proposed
free writing prospectus to be prepared by or on behalf of, used by, or referred
to by the Company and shall not use or refer to any proposed free writing
prospectus to which the Underwriters reasonably object.
          (d) The Company will not take any action that would result in an
Underwriter or the Company being required to file with the Commission pursuant
to Rule 433(d) under the Securities Act a free writing prospectus or Company
information prepared by or on behalf of the Underwriter that the Underwriter
otherwise would not have been required to file thereunder.
          (e) If the Time of Sale Prospectus is being used to solicit offers to
buy the Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which, in
the opinion of counsel for the Underwriters or counsel for the Company, it is
necessary to amend or supplement the Time of Sale Prospectus in order to make
the statements therein, in the light of the circumstances, not misleading, or if
any event shall occur or condition exist as a result of which, in the opinion of
counsel for the Underwriters or counsel for the Company, the Time of Sale
Prospectus conflicts with the information contained in the Registration
Statement then on file, or if, in the opinion of counsel for the Underwriters or
counsel for the Company, it is necessary to amend or supplement the Time of Sale
Prospectus to comply with applicable law, the Company will promptly prepare,
file with the Commission and furnish, at its own expense, to the Underwriters
and to any dealer upon request, either amendments or supplements to the Time of
Sale Prospectus so that the statements in the Time of Sale Prospectus as so
amended or supplemented will not, in the light of the circumstances when
delivered to a prospective purchaser, be misleading or so that the Time of

-11-



--------------------------------------------------------------------------------



 




Sale Prospectus, as amended or supplemented, will no longer conflict with the
Registration Statement, or so that the Time of Sale Prospectus, as amended or
supplemented, will comply with applicable law.
          (f) If at any time when a prospectus (or in lieu thereof the notice
referred to in Rule 173(a) under the Securities Act) relating to the Shares is
required to be delivered under the Securities Act, any event occurs as a result
of which, in the opinion of counsel for the Underwriters and counsel for the
Company, it is necessary to amend or supplement the Prospectus, as then amended
or supplemented, (i) in order that the Prospectus would not include any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or (ii) to comply with applicable law, the Company
will promptly (A) notify the Underwriters of any such event; (B) subject to the
requirements of paragraph (b) of this Section 5, prepare an amendment or
supplement that will correct such statement or omission or effect such
compliance; and (C) supply any supplemented or amended Prospectus to the several
Underwriters and counsel for the Underwriters without charge in such quantities
as they may reasonably request.
          (g) The Company will arrange, if necessary, for the qualification of
the Shares for sale by the Underwriters under the laws of such jurisdictions as
the Underwriters may designate and will maintain such qualifications in effect
so long as required for the sale of the Shares; provided that in no event shall
the Company be obligated to qualify to do business in any jurisdiction where it
is not now so qualified or to take any action that would subject it to service
of process in suits, other than those arising out of the offering or sale of the
Shares, in any jurisdiction where it is not now so subject or to subject itself
to taxation in excess of a nominal amount in respect of doing business in any
jurisdiction. The Company will promptly advise the Underwriters of the receipt
by the Company of any notification with respect to the suspension of the
qualification of the Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.
          (h) The Company will not take, directly or indirectly, any action
designed to or which has constituted or which might reasonably be expected to
cause or result, under the Exchange Act or otherwise, in unlawful stabilization
or manipulation of the price of any security of the Company to facilitate the
sale or resale of the Shares.
          (i) The Company agrees to pay the costs and expenses relating to the
following matters: (i) the preparation, printing (or reproduction), delivery
(including postage, air freight charges and charges for counting and packaging)
and filing of copies of any preliminary prospectus, the Time of Sale Prospectus,
the Prospectus, any free writing prospectus prepared by or on behalf of, used by
or referred to by the Company and the Registration Statement, and all amendments
or supplements to any of the foregoing, as may, in each case, be reasonably
requested for use in connection with the offering and sale of the Shares;
(ii) any stamp or transfer taxes in connection with the original issuance, sale
and delivery of the Shares; (iii) the printing (or reproduction) and delivery of
this Agreement and any blue sky memorandum delivered to investors in connection
with the offering of the Shares; (iv) any registration or qualification of the
Shares for offer and sale under the securities or blue sky laws of the several
states and any other

-12-



--------------------------------------------------------------------------------



 




jurisdictions specified pursuant to Section 5(g) (including filing fees and the
reasonable fees relating to such registration and qualification and expenses of
one counsel for the Underwriters in each jurisdiction in which such registration
and qualification is required); (v) all filing fees and the reasonable fees and
disbursements of one counsel to the Underwriters incurred in connection with the
review and qualification of the offering of the Shares by the National
Association of Securities Dealers, Inc.; (vi) all fees and expenses in
connection with the preparation and filing of the registration statement on Form
8-A relating to the Common Stock and all costs and expenses incident to listing
the Shares on the Nasdaq National Market, (vii) the cost of printing
certificates representing the Shares; (viii) the costs and charges of any
transfer agent, registrar or depositary; (ix) the transportation and other
expenses (collectively, the “Road Show Expenses”) incurred by or on behalf of
the representatives of the Company in connection with presentations to
prospective purchasers of the Shares; (x) the fees and expenses of the Company’s
accountants and the fees and expenses of counsel (including local and special
counsel) for the Company; (xi) all fees and disbursements of counsel incurred by
the Underwriters in connection with the Directed Share Program and stamp duties,
similar taxes or duties or other taxes, if any, incurred by the Underwriters in
connection with the Directed Share Program; and (xii) all other costs and
expenses incident to the performance by the Company of their obligations
hereunder; provided, however, that the Underwriters will pay one-half of the
Road Show Expenses including one-half of the cost of any chartered aircraft used
in connection with presentations to prospective purchasers of the Shares.
          (j) The Company will use its best efforts to cause the Registration
Statement, if not effective at the Execution Time, and any amendment thereof, to
become effective. Prior to the termination of the offering of the Shares, the
Company will not file any amendment of the Registration Statement or supplement
to the Time of Sale Prospectus or Prospectus or any Rule 462(b) Registration
Statement unless the Company has furnished you a copy for your review prior to
filing and will not file any such proposed amendment or supplement to which you
reasonably object. Subject to the foregoing sentence, if the Registration
Statement has become or becomes effective pursuant to Rule 430A, or filing of
the Prospectus is otherwise required under Rule 424(b), the Company will cause
the Prospectus, properly completed, and any supplement thereto to be filed in a
form approved by the Managers with the Commission pursuant to the applicable
paragraph of Rule 424(b) within the time period prescribed and will provide
evidence satisfactory to the Managers of such timely filing. The Company will
promptly advise the Managers (1) when the Registration Statement, if not
effective at the Execution Time, shall have become effective, (2) when the
Prospectus, and any supplement thereto, shall have been filed (if required) with
the Commission pursuant to Rule 424(b) or when any Rule 462(b) Registration
Statement shall have been filed with the Commission, (3) when, prior to
termination of the offering of the Shares, any amendment to the Registration
Statement shall have been filed or become effective, (4) of any request by the
Commission or its staff for any amendment of the Registration Statement, or any
Rule 462(b) Registration Statement, or for any supplement to the Prospectus or
for any additional information, (5) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or the
institution or threatening of any proceeding for that purpose and (6) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Shares for sale in any jurisdiction or the

-13-



--------------------------------------------------------------------------------



 




institution or threatening of any proceeding for such purpose. The Company will
use its best efforts to prevent the issuance of any such stop order or the
suspension of any such qualification and, if issued, to obtain as soon as
possible the withdrawal thereof.
          (k) The Company will comply with all applicable securities and other
applicable laws, rules and regulations, including, without limitation, the
Sarbanes Oxley Act, and use its best efforts to cause the Company’s directors
and officers, in their capacities as such, to comply with such laws, rules and
regulations, including, without limitation, the provisions of the Sarbanes Oxley
Act.
          (l) As soon as practicable, the Company will make generally available
to its security holders and to the Managers an earnings statement or statements
of the Company and its subsidiaries which will satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 under the Securities Act.
          (m) The Company will use the net proceeds received by it from the sale
of the Shares in the manner specified in the Prospectus under “Use of Proceeds.”
          (n) The Company will comply with all applicable securities and other
laws, rules and regulations in each jurisdiction in which the Directed Shares
are offered in connection with the Directed Share Program.
          6. Covenants of the Underwriters. Each Underwriter severally covenants
with the Company not to take any action that would result in the Company being
required to file with the Commission under Rule 433(d) of the Securities Act a
free writing prospectus or Company information prepared by or on behalf of such
Underwriter that otherwise would not be required to be filed by the Company
thereunder, but for the action of the Underwriter.
          7. Conditions to the Obligations of the Underwriters. The obligations
of the Company to sell the Shares to the Underwriters and the several
obligations of the Underwriters to purchase and pay for the Shares shall be
subject to the accuracy in all material respects of the representations and
warranties of the Company contained herein that are not qualified by materiality
and to the accuracy of the representations and warranties of the Company
contained herein that are qualified by materiality at the date hereof, the
Closing Date, and any Option Closing Date, if applicable, to the accuracy of the
statements of the Company made in any certificates pursuant to the provisions
hereof, to the performance by the Company of their respective obligations
hereunder and to the following additional conditions:
          (a) The Company shall have requested and caused (i) Simpson Thacher &
Bartlett LLP, counsel for the Company, to furnish to the Underwriters their
opinion and negative assurance statement, each dated the Closing Date and, if
applicable, any Option Closing Date, and addressed to the Underwriters and
substantially in the form of Exhibits B and C hereto; and (ii) Matthew J.
Klaben, Vice President, General Counsel and Secretary of the Company, to furnish
to the Underwriters his opinion dated the Closing Date and, if applicable, any
Option Closing Date, addressed to the Underwriters and substantially in the form
of Exhibit D hereto.

-14-



--------------------------------------------------------------------------------



 



          (b) The Underwriters shall have received from Shearman & Sterling LLP,
counsel for the Underwriters, such opinion or opinions, dated the Closing Date
and, if applicable, any Option Closing Date, and addressed to the Underwriters,
with respect to the issuance and sale of the Shares, the Time of Sale
Prospectus, the Prospectus and Registration Statement and other related matters
as the Underwriters may reasonably require, and the Company shall have furnished
to such counsel such documents as they request for the purpose of enabling them
to pass upon such matters.
          (c) The Company shall have furnished to the Underwriters a certificate
of the Company, signed by (x) the Chief Executive Officer or the President and
(y) the principal financial or accounting officer of the Company, dated the
Closing Date and, if applicable, any Option Closing Date, to the effect that the
signers of such certificate have carefully examined the Time of Sale Prospectus,
the Prospectus and Registration Statement, any amendment or supplement to the
Time of Sale Prospectus, the Prospectus and Registration Statement and this
Agreement and that:
     (i) the representations and warranties of the Company in this Agreement
that are not qualified by materiality are true and correct in all material
respects, and the representations and warranties of the Company in this
Agreement that are qualified by materiality are true and correct, in each case,
on and as of the Closing Date or any Option Closing Date, as the case may be,
with the same effect as if made on the Closing Date, or such Option Closing
Date, as the case may be, and the Company has complied with all the agreements
and satisfied all the conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, or any Option Closing Date, as the
case may be; and
     (ii) since the date of the most recent financial statements included in the
Time of Sale Prospectus and the Registration Statement (exclusive of any
amendment or supplement thereto), there has been no material adverse change in
the condition, financial or otherwise, or in the earnings, business, properties
or results of operations of the Company and its subsidiaries, taken as a whole,
from that set forth in the Time of Sale Prospectus and the Prospectus (exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement).
          (d) At the date hereof and at the Closing Date, the Company shall have
requested and caused Ernst & Young LLP to furnish to the Underwriters a
“comfort” letter, dated as of the date hereof, and a bring-down “comfort” letter
(i) on and dated as of the Closing Date and (ii) if applicable, on and dated as
of any Option Closing Date, each in form and substance satisfactory to the
Managers, confirming that it is an independent registered public accounting firm
within the meaning of the Exchange Act and the applicable published rules and
regulations thereunder and confirming certain matters with respect to the
audited and unaudited financial statements and other financial and accounting
information contained in the Time of Sale Prospectus, the Prospectus and
Registration Statement; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three days prior to the date of such
letter.

-15-



--------------------------------------------------------------------------------



 



          All references in this Section 7(d) to the Time of Sale Prospectus,
the Prospectus and Registration Statement include any amendment or supplement
thereto at the date of the applicable letter.
          (e) The “lock-up” agreements, each substantially in the form of
Exhibit A hereto, between you and each executive officer and director of the
Company and certain affiliates of First Reserve Corporation, listed on
Schedule IV hereto, relating to sales and certain other dispositions of shares
of Common Stock or certain other securities, delivered to you on or before the
date hereof, shall be in full force and effect on the Closing Date.
          (f) Subsequent to the execution and delivery of this Agreement and
prior to the Closing Date or, if applicable, any Option Closing Date:
     (i) there shall not have occurred any downgrading, nor shall any notice
have been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any of the Company’s securities by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and
     (ii) there shall not have occurred any change, or any development involving
a prospective change, in the condition, financial or otherwise, or in the
earnings, business, properties or results of operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Prospectus (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement) that, in your judgment, is material and adverse and that
makes it, in your judgment, impracticable to market the Shares on the terms and
in the manner contemplated in the Time of Sale Prospectus.
          (g) Prior to the Closing Date, or, if applicable, any Option Closing
Date, the Company shall have furnished to the Underwriters such further
information, certificates and documents as the Underwriters may reasonably
request.
          (h) The Shares shall have been listed, subject to notice of issuance,
on the Nasdaq National Market, and satisfactory evidence of such actions shall
have been provided to the Managers.
          (i) On the Closing Date, and, if applicable, any Option Closing Date,
the Registration Statement shall be effective; no stop order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceedings for such purpose shall be pending before or threatened by the
Commission.
          If any of the conditions specified in this Section 7 shall not have
been fulfilled when and as provided in this Agreement, or if any of the
opinions, letters, evidence and certificates mentioned above in this Section 7
shall not be reasonably satisfactory in form and

-16-



--------------------------------------------------------------------------------



 




substance to the Managers and counsel for the Underwriters, this Agreement and
all obligations of the Underwriters hereunder may be cancelled at, or at any
time prior to, the Closing Date or, if applicable, any Option Closing Date
(solely with respect to the obligations of the Underwriters to purchase
Additional Shares on such date) by the Underwriters. Notice of such cancellation
shall be given to the Company in writing or by telephone or facsimile confirmed
in writing.
          The documents required to be delivered by this Section 7 will be
delivered at the office of counsel for the Underwriters, at 599 Lexington
Avenue, New York, New York 10022, on the Closing Date.
          8. Reimbursement of Expenses. If the sale of the Shares provided for
herein is not consummated because any condition to the obligations of the
Underwriters set forth in Section 7 hereof is not satisfied, because of any
termination pursuant to Section 12 hereof or because of any refusal, inability
or failure on the part of any Company to perform any agreement herein or comply
with any provision hereof other than by reason of a default by any of the
Underwriters, including any default pursuant to Section 11 hereof, the Company
will reimburse the Underwriters severally through the Managers on demand for all
reasonable expenses (including reasonable fees and disbursements of counsel)
that shall have been incurred by them in connection with the proposed purchase
and sale of the Shares.
          9. Indemnification and Contribution. (a) The Company agrees to
indemnify and hold harmless each Underwriter, the directors, officers and
Affiliates of each Underwriter and each person who controls any Underwriter
within the meaning of either the Securities Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Securities Act, the Exchange Act or
other U.S. federal or state statutory law or regulation, at common law or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, any
preliminary prospectus, the Time of Sale Prospectus, any issuer free writing
prospectus as defined in Rule 433(h) under the Securities Act, any Company
information that the Company has filed, or is required to file, pursuant to Rule
433(d) of the Securities Act (provided that the Company’s indemnification
obligation shall not extend to any free writing prospectus or Company
information required to be filed by the Company due to an Underwriter’s breach
of Section 6) or the Prospectus, or in any amendment or supplement thereto or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (subject to the limitations set forth in the proviso
to this sentence) agrees to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, any preliminary prospectus,
the Time of Sale Prospectus, any issuer free writing prospectus as defined in
Rule 433(h) under the Securities Act, any Company information that the Company
has filed, or is required to file, pursuant to Rule 433(d) of the Securities
Act, or

-17-



--------------------------------------------------------------------------------



 




the Prospectus, or in any amendment or supplement thereto, in reliance upon and
in conformity with written information furnished to the Company by or on behalf
of any Underwriter through the Managers specifically for inclusion therein. This
indemnity agreement will be in addition to any liability that the Company may
otherwise have. The Company shall not be liable under this Section 9 to any
indemnified party regarding any settlement or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
is consented to by the Company, which consent shall not be unreasonably
withheld.
          (b) Each Underwriter severally, and not jointly, agrees to indemnify
and hold harmless the Company, its directors, officers and Affiliates, and each
person who controls the Company within the meaning of either the Securities Act
or the Exchange Act, to the same extent as the foregoing indemnity from the
Company to each Underwriter, but only with reference to written information
relating to such Underwriter furnished to the Company by or on behalf of such
Underwriter through the Managers specifically for inclusion in the Registration
Statement, any preliminary prospectus, the Time of Sale Prospectus, any issuer
free writing prospectus or the Prospectus (or in any amendment or supplement
thereto). This indemnity agreement will be in addition to any liability that any
Underwriter may otherwise have. The Company acknowledges that, under the heading
“Underwriting,” the table after the first paragraph, the thirteenth paragraph,
the fourteenth paragraph and the fifteenth paragraph in any preliminary
prospectus, the Time of Sale Prospectus and the Prospectus constitute the only
information furnished in writing by or on behalf of the Underwriters for
inclusion in the Registration Statement, any preliminary prospectus, the Time of
Sale Prospectus, any issuer free writing prospectus or the Prospectus or in any
amendment or supplement thereto.
          (c) Promptly after receipt by an indemnified party under this
Section 9 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 9, notify the indemnifying party in writing of the
commencement thereof; but the failure so to notify the indemnifying party
(i) will not relieve it from liability under paragraph (a) or (b) above unless
and to the extent it did not otherwise learn of such action and such failure
results in the forfeiture by the indemnifying party of substantial rights and
defenses and (ii) will not, in any event, relieve the indemnifying party from
any obligations to any indemnified party other than the indemnification
obligation provided in paragraph (a) or (b) above. The indemnifying party shall
be entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs

-18-



--------------------------------------------------------------------------------



 




and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest (based on the advise of counsel to the indemnified
person); (ii) such action includes both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
(based on the advise of counsel to the indemnified person) that there may be
legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party;
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action; or (iv) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. It is understood and agreed
that the indemnifying party shall not, in connection with any proceeding or
related proceeding in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate firm (in addition to any local counsel)
for all indemnified parties. Any such separate firm for any Underwriter, its
directors, officers and Affiliates and any control person shall be designated in
writing by the Managers and any such separate firm for any of the Company, its
directors, officers and Affiliates and any control person shall be designated in
writing by the Company. An indemnifying party will not, without the prior
written consent of the indemnified parties, settle or compromise or consent to
the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding and does not
include any statement as to, or any admission of, fault, culpability or failure
to act by or on behalf of any indemnified party.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 9 is unavailable to or insufficient to hold harmless an
indemnified party for any reason, the Company and the Underwriters severally
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending any loss, claim, damage, liability or action)
(collectively, “Losses”) to which the Company and one or more of the
Underwriters may be subject in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and by the
Underwriters on the other from the offering of the Shares; provided, however,
that in no case shall any Underwriter be responsible for any amount in excess of
the purchase discount or commission applicable to the Shares purchased by such
Underwriter hereunder. If the allocation provided by the immediately preceding
sentence is unavailable for any reason, the Company and the Underwriters
severally shall contribute in such proportion as is appropriate to reflect not
only such relative benefits but also the relative fault of the Company on the
one hand and the Underwriters on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations. Benefits received by the Company shall be deemed to be equal to
the total net proceeds from the offering (before deducting expenses) received by
them, and benefits received by the Underwriters shall be deemed to be equal to
the total purchase discounts and commissions. Relative fault shall be determined
by reference to, among other things, whether any untrue or alleged untrue
statement of a material fact or the omission or alleged

-19-



--------------------------------------------------------------------------------



 




omission to state a material fact relates to information provided by the Company
on the one hand or the Underwriters on the other, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission and any other equitable considerations
appropriate in the circumstance. The Company and the Underwriters agree that it
would not be just and equitable if the amount of such contribution were
determined by pro rata allocation or any other method of allocation that does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this paragraph (d), no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Underwriters’ obligations to
contribute pursuant to this Section 9 are several in proportion to their
respective obligations and not joint. For purposes of this Section 9, each
person who controls an Underwriter within the meaning of either the Securities
Act or the Exchange Act and each director, officer, employee, Affiliate and
agent of an Underwriter shall have the same rights to contribution as such
Underwriter, and each person who controls the Company within the meaning of
either the Securities Act or the Exchange Act and each officer and director of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this paragraph (d).
          10. Directed Share Program Indemnification. (a) The Company agrees to
indemnify and hold harmless Morgan Stanley, each person, if any, who controls
Morgan Stanley within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act and each affiliate of Morgan Stanley within the
meaning of Rule 405 of the Securities Act (“Morgan Stanley Entities”) from and
against any and all losses, claims, damages and liabilities (including, without
limitation, any legal or other expenses reasonably incurred in connection with
defending or investigating any such action or claim) (i) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
material prepared by or with the consent of the Company for distribution to
Participants in connection with the Directed Share Program or caused by any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(ii) caused by the failure of any Participant to pay for and accept delivery of
Directed Shares that the Participant agreed to purchase; or (iii) related to,
arising out of, or in connection with the Directed Share Program, other than
losses, claims, damages or liabilities (or expenses relating thereto) that are
finally judicially determined to have resulted from the bad faith or gross
negligence of Morgan Stanley Entities.
     (b) In case any proceeding (including any governmental investigation) shall
be instituted involving any Morgan Stanley Entity in respect of which indemnity
may be sought pursuant to Section 10(a), the Morgan Stanley Entity seeking
indemnity, shall promptly notify the Company in writing and the Company, upon
request of the Morgan Stanley Entity, shall retain counsel reasonably
satisfactory to the Morgan Stanley Entity to represent the Morgan Stanley Entity
and any others the Company may designate in such proceeding and shall pay the
fees and disbursements of such counsel related to such proceeding. In any such
proceeding, any Morgan Stanley Entity shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Morgan Stanley Entity unless (i) the Company shall have agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Company and the Morgan
Stanley Entity and

-20-



--------------------------------------------------------------------------------



 



representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not, in
respect of the legal expenses of the Morgan Stanley Entities in connection with
any proceeding or related proceedings in the same jurisdiction, be liable for
the fees and expenses of more than one separate firm (in addition to any local
counsel) for all Morgan Stanley Entities. Any such separate firm for the Morgan
Stanley Entities shall be designated in writing by Morgan Stanley. The Company
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Company agrees to indemnify the Morgan Stanley
Entities from and against any loss or liability by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time a Morgan
Stanley Entity shall have requested the Company to reimburse it for fees and
expenses of counsel as contemplated by the second and third sentences of this
paragraph, the Company agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by the Company of the aforesaid
request and (ii) the Company shall not have reimbursed the Morgan Stanley Entity
in accordance with such request prior to the date of such settlement. The
Company shall not, without the prior written consent of Morgan Stanley, effect
any settlement of any pending or threatened proceeding in respect of which any
Morgan Stanley Entity is or could have been a party and indemnity could have
been sought hereunder by such Morgan Stanley Entity, unless such settlement
includes an unconditional release of the Morgan Stanley Entities from all
liability on claims that are the subject matter of such proceeding.
     (c) To the extent the indemnification provided for in Section 10(a) is
unavailable to a Morgan Stanley Entity or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then the Company in lieu of
indemnifying the Morgan Stanley Entity thereunder, shall contribute to the
amount paid or payable by the Morgan Stanley Entity as a result of such losses,
claims, damages or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and the
Morgan Stanley Entities on the other hand from the offering of the Directed
Shares or (ii) if the allocation provided by clause 10(c)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 10(c)(i) above but also the
relative fault of the Company on the one hand and of the Morgan Stanley Entities
on the other hand in connection with any statements or omissions that resulted
in such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Morgan Stanley Entities on the other hand in connection with
the offering of the Directed Shares shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Directed Shares (before
deducting expenses) and the total underwriting discounts and commissions
received by the Morgan Stanley Entities for the Directed Shares, bear to the
aggregate Public Offering Price of the Directed Shares. If the loss, claim,
damage or liability is caused by an untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact, the
relative fault of the Company on the one hand and the Morgan Stanley Entities on
the other hand shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement or the omission or alleged omission
relates to information supplied by the Company or by the Morgan Stanley Entities
and

-21-



--------------------------------------------------------------------------------



 



the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
     (d) The Company and the Morgan Stanley Entities agree that it would not be
just or equitable if contribution pursuant to this Section 10 were determined by
pro rata allocation (even if the Morgan Stanley Entities were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in Section 10(c). The amount
paid or payable by the Morgan Stanley Entities as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by the Morgan Stanley
Entities in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 10, no Morgan Stanley Entity
shall be required to contribute any amount in excess of the amount by which the
total price at which the Directed Shares distributed to the public were offered
to the public exceeds the amount of any damages that such Morgan Stanley Entity
has otherwise been required to pay. The remedies provided for in this Section 10
are not exclusive and shall not limit any rights or remedies which may otherwise
be available to any indemnified party at law or in equity.
     (e) The indemnity and contribution provisions contained in this Section 10
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement, (ii) any investigation made by or on behalf of
any Morgan Stanley Entity or the Company, its officers or directors or any
person controlling the Company and (iii) acceptance of and payment for any of
the Directed Shares.
          11. Default by an Underwriter. If any one or more Underwriters shall
fail to purchase and pay for any of the Shares agreed to be purchased by such
Underwriter or Underwriters hereunder and such failure to purchase shall
constitute a default in the performance of its or their obligations under this
Agreement, the remaining Underwriters shall be obligated severally to take up
and pay for (in the respective proportions which the principal amount of Shares
set forth opposite their names in Schedule I hereto bears to the aggregate
principal amount of Shares set forth opposite the names of all the remaining
Underwriters) the Shares which the defaulting Underwriter or Underwriters agreed
but failed to purchase; provided, however, that in the event that the aggregate
principal amount of Shares which the defaulting Underwriter or Underwriters
agreed but failed to purchase shall exceed 10% of the aggregate principal amount
of Shares set forth in Schedule I hereto, the Company shall be entitled to a
further period of 36 hours within which to procure another party or parties
reasonably satisfactory to the nondefaulting Underwriter or Underwriters to
purchase no less than the amount of such unpurchased Shares that exceeds 10% of
the principal amount thereof upon such terms herein set forth. If, however, the
Company shall not have completed such arrangements within 72 hours after such
default and the principal amount of such unpurchased Shares exceeds 10% of the
principal amount of such Shares to be purchased on such date, then this
Agreement will terminate without liability to any nondefaulting Underwriter or
the Company. In the event of a default by any Underwriter as set forth in this
Section 11, the Closing Date shall be postponed for such period, not exceeding
five Business Days, as the Underwriters, the Company and its counsel shall
determine in order that the required changes in the Time of Sale Prospectus, the
Prospectus or in any other documents or

-22-



--------------------------------------------------------------------------------



 




arrangements may be effected. Nothing contained in this Agreement shall relieve
any defaulting Underwriter of its liability, if any, to the Company or any
nondefaulting Underwriter for damages occasioned by its default hereunder.
          12. Termination. This Agreement shall be subject to termination in the
absolute discretion and in the sole judgment of the Managers, by notice given to
the Company prior to delivery of and payment for the Shares, if at any time
prior to such time (i) trading generally shall have been suspended or materially
limited on, or by, as the case may be, any of the New York Stock Exchange or the
Nasdaq National Market, (ii) trading of any securities of the Company shall have
been suspended on any exchange or in any over-the-counter market, (iii) a
material disruption in securities settlement, payment or clearance services in
the United States shall have occurred, (iv) any moratorium on commercial banking
activities shall have been declared by Federal or New York State authorities or
(v) there shall have occurred any outbreak or escalation of hostilities, or any
change in financial markets or any calamity or crisis that, in your sole
judgment, is material and adverse and which, singly or together with any other
event specified in this clause (v), makes it, in your sole judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Shares on the terms and in the manner contemplated in the Time of Sale
Prospectus or the Prospectus (exclusive of any amendment or supplement thereto).
          13. Entire Agreement. (a) This Agreement, together with any
contemporaneous written agreements and any prior written agreements (to the
extent not superseded by this Agreement) that relate to the offering of the
Shares, represents the entire agreement among the Company and the Underwriters
with respect to the preparation of any preliminary prospectus, the Time of Sale
Prospectus, the Prospectus, the conduct of the offering, and the purchase and
sale of the Shares.
          (b) The Company acknowledges that in connection with the offering of
the Shares: (i) the Underwriters have acted at arm’s length from, are not agents
of, and owe no fiduciary duties to, the Company or any other person, (ii) the
Underwriters owe the Company only those duties and obligations set forth in this
Agreement and prior or contemporaneous written agreements (to the extent not
superseded by this Agreement), if any, and (iii) the Underwriters may have
interests that differ from those of the Company. The Company agrees that it will
not claim that the Underwriters, or any of them, has rendered advisory services
of any nature or respect, or owed or owes a fiduciary or similar duty to the
Company, in connection with such transaction or the process leading thereto.
          14. Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Underwriters set forth in or made pursuant to
this Agreement will remain in full force and effect, regardless of any
investigation made by or on behalf of the Underwriters or the Company or any of
the indemnified persons referred to in Sections 9 and 10 hereof, and will
survive delivery of and payment for the Shares. The provisions of Sections 8, 9
and 10 hereof shall survive the termination or cancellation of this Agreement.

-23-



--------------------------------------------------------------------------------



 



          15. Notices. All communications hereunder will be in writing and
effective only on receipt, and, if sent to the Underwriters, will be mailed,
delivered or telefaxed to the Morgan Stanley Global Capital Markets, attention
of Todd Singer (fax no.: (212) 507-4254) and confirmed to Morgan Stanley at 1585
Broadway, New York, New York 10036, attention of General Counsel; or, if sent to
the Company, will be mailed, delivered or telefaxed to (440) 753-1491 and
confirmed to it at One Infinity Corporate Centre Drive, Suite 300, Garfield
Heights, Ohio, 44125, attention of General Counsel.
          16. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
indemnified persons referred to in Sections 9 and 10 hereof and their respective
successors, and no other person will have any right or obligation hereunder. No
purchaser of Shares from any Underwriters shall be deemed to be a successor
merely by reason of such purchase.
          17. Applicable Law. This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed within the State of New York. The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.
          18. Counterparts. This Agreement may be signed in one or more
counterparts (which may be delivered in original form or telecopier), each of
which when so executed shall constitute an original and all of which together
shall constitute one and the same agreement.
          19. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          20. Definitions. The terms that follow, when used in this Agreement,
shall have the meanings indicated.
          “Affiliate” shall have the meaning specified in Rule 501(b) of
Regulation D.
          “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in The City of New York.
          “Code” shall mean the Internal Revenue Code of 1986, as amended.
          “Commission” shall mean the Securities and Exchange Commission.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission promulgated thereunder.
          “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.

-24-



--------------------------------------------------------------------------------



 



          “Investment Company Act” shall mean the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission promulgated
thereunder.
          “NASD” shall mean the National Association of Securities Dealers, Inc.
          “Regulation D” shall mean Regulation D under the Act.
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations of the Commission promulgated thereunder.

-25-



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement among the
Company and the several Underwriters.

            Very truly yours,

CHART INDUSTRIES, INC.
      By:   /s/ Matthew J. Klaben         Name:   Matthew J. Klaben       
Title:   Vice President, General Counsel and Secretary     

-26-



--------------------------------------------------------------------------------



 



          The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.    
 
        Morgan Stanley & Co. Incorporated
Lehman Brothers Inc.
UBS Securities LLC
Natexis Bleichroeder Inc.
Simmons & Company International
Howard Weil Incorporated    
 
       
By:
  Morgan Stanley & Co. Incorporated    
 
       
By:
  /s/Dennis M. Cornell    
 
       
 
  Name: Dennis M. Cornell    
 
  Title: Executive Director    
 
       
By:
  Lehman Brothers Inc.    
 
       
By:
  /s/ Arlene Salmonson    
 
       
 
  Name: Arlene Salmonson    
 
  Title: Vice President    
 
       
By:
  UBS Securities LLC    
 
       
By:
  /s/ Mark W. Hobbs    
 
       
 
  Name: Mark W. Hobbs    
 
  Title: Executive Director    
 
       
By:
  /s/ Michael Ure    
 
       
 
  Name: Michael Ure    
 
  Title: Associate Director    
 
        For themselves and the other several
Underwriters named in Schedule I
to the foregoing Agreement.    

-27-



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
SCHEDULE I

              Number of Firm Shares Underwriter   To Be Purchased
Morgan Stanley & Co. Incorporated
    3,375,000  
 
       
Lehman Brothers Inc.
    3,375,000  
 
       
UBS Securities LLC
    3,375,000  
 
       
Natexis Bleichroeder Inc.
    1,000,000  
 
       
Simmons & Company International
    1,000,000  
 
       
Howard Weil Incorporated
    375,000  
 
       
 
       
Total:
    12,500,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
SCHEDULE II
FWP
Chart Industries, Inc.
Free Writing Prospectus
Filed Pursuant to Rule 433
Registration No 333-133254
Dated July 21, 2006
Chart Industries, Inc. is providing revised calculations of certain items on the
attached page from the “Dilution” section of the preliminary prospectus relating
to its proposed initial public offering of common stock.
Please either click on, or copy and paste, the following link into your internet
browser to open the current prospectus, which is located at:
http://www.sec.gov/Archives/edgar/data/892553/000095012306009195/y19115a5sv1za.htm
STATEMENT REGARDING THIS FREE WRITING PROSPECTUS
The issuer has filed a registration statement (including a prospectus) with the
SEC for the offering to which this e-mail communication relates. Before you
invest, you should read the prospectus in that registration statement and other
documents the issuer has filed with the SEC for more complete information about
the issuer and this offering. You may obtain the documents for free by visiting
EDGAR on the SEC web site at www.sec.gov. Alternatively, the issuer, any
underwriter or any dealer participating in the offering will arrange to send you
the prospectus if you request it by calling Morgan Stanley & Co. Incorporated
toll free at 1-866-718-1649.

 



--------------------------------------------------------------------------------



 



FWP
DILUTION
     If you invest in our common stock, your interest will be diluted to the
extent of the difference between the initial public offering price per share and
the net tangible book value per share after this offering. The net tangible book
value per share presented below is equal to the amount of our total tangible
assets (total assets less intangible assets) less total liabilities as of
March 31, 2006, divided by the number of shares of our common stock that would
have been held by our existing stockholders had the stock dividend of 1,875,000
additional shares to our existing stockholders shortly after the expiration of
the underwriters’ over-allotment option, assuming no exercise of that option,
been made as of March 31, 2006. As of March 31, 2006, prior to giving effect to
the offering, we had a net tangible book deficit of $(263.2) million, or
$(33.09) per share. On a pro forma basis, after giving effect to:

  •   the sale of shares of common stock in this offering at an assumed initial
public offering price of $20.00 per share, the mid-point of the price range on
the cover of this prospectus;     •   the payment of the $208.8 million dividend
that we intend to declare prior to the consummation of the offering to the
existing stockholders;     •   the application of the estimated net proceeds as
described under “Use of Proceeds” as well as the $25.0 million voluntary
principal prepayment under the term loan portion of our senior secured credit
facility in the second quarter of 2006 and the payment of $16.5 million of cash
to acquire Cooler Service;     •   the 4.6263-for-one stock split we effected
prior to the consummation of this offering;     •   the issuance of 2,651,012
shares which have been issued to FR X Chart Holdings LLC upon its exercise of
its warrant for $37.1 million in cash;     •   the issuance of 609,856 shares
which have been issued to certain members of management upon their exercise of
their rollover options for $2.1 million in cash; and     •   the effect of any
other pro forma adjustments,

our pro forma net tangible book deficit as of March 31, 2006 would have been
$(201.3) million, or $(7.87) per share of common stock. This represents an
immediate increase in net tangible book value (or a decrease in net tangible
book deficit) of $25.22 per share to existing stockholders and an immediate
dilution in net tangible book value of $27.87 per share to new investors.
     The following table illustrates this dilution on a per share basis:

                 
Initial public offering price per share
          $ 20.00  
Net tangible book deficit per share at March 31, 2006
  $ (33.09 )        
Increase in net tangible book value per share attributable to new investors and
the transactions described above
  $ 25.22          
 
             
Pro forma net tangible book deficit per share after the offering
          $ (7.87 )
 
             
Dilution per share to new investors
          $ 27.87  
 
             

  A $0.25 increase (decrease) in the initial public offering price from the
assumed initial public offering price of $20.00 per share would result in no
change to our pro forma net tangible book deficit, because the cash dividend
paid to the existing stockholders would increase or decrease equally, and would
increase (decrease) the dilution in net tangible book value per share to new
investors in this offering by $0.25 per share, assuming no other change to the
number of shares offered by us as set forth on the cover page of this
prospectus. We will reduce the number of shares that we will issue to our
existing stockholders in the stock dividend described in the first paragraph
above by the number of shares sold to the underwriters pursuant to their
over-allotment option. We will also pay to our existing stockholders a cash
dividend equal to all proceeds we receive from any such sale to the
underwriters. As a result, our pro forma net tangible book value will not be
affected by the underwriters’ exercise of their over- allotment option.

-2-



--------------------------------------------------------------------------------



 



FWP
IMPORTANT NOTICE RELATING TO AUTOMATICALLY GENERATED EMAIL DISCLAIMERS
     Any disclaimers or other notices that may appear below or elsewhere within
the email are not applicable to this communication and should be disregarded.
Such disclaimers or other notices were automatically generated as a result of
this communication being sent via BLOOMBERG or another email system.

-3-



--------------------------------------------------------------------------------



 



Pricing Information
CHART INDUSTRIES, INC.

     
 
  12,500,000 Shares
 
   
Issuer:
  Chart Industries, Inc.
 
   
Symbol:
  “GTLS”
 
   
Size:
  $187,500,000
 
   
Shares offered by the Issuer:
  12,500,000 shares
 
   
Greenshoe:
  1,875,000 shares
 
   
Price to Public
  $15.00
 
   
Trade Date:
  July 25, 2006
 
   
Closing Date:
  July 31, 2006
 
   
CUSIP:
  16115Q 30 8
 
   
Underwriters:
  Morgan Stanley & Co. Incorporated
 
   
 
  Lehman Brothers Inc.
 
   
 
  UBS Securities LLC
 
   
 
  Natexis Bleichroeder Inc.
 
   
 
  Simons & Company International
 
   
 
  Howard Weil Incorporated

A copy of the prospectus relating to this offering may be obtained by contacting
Morgan Stanley & Co. Incorporated, Prospectus Department, 180 Varick Street, 2nd
Floor, New York, New York 10014, (tel.866-718-1649) or by email at
prospectus@morganstanley.com, Lehman Brothers Inc., c/o ADP Financial Services,
Prospectus Fulfillment, 1155 Long Island Avenue, Edgewood, NY 11717 (Fax:
(631) 254-7268) or by e-mail at monica_castillo@adp.com, or UBS Securities LLC,
Prospectus Dept, 299 Park Avenue, NYC 10171 (tel. 212-821-3884) or by e-mail at
clint.lauriston@ubs.com.

-4-



--------------------------------------------------------------------------------



 



SCHEDULE III
List of Significant Subsidiaries
Chart Inc.
Chart Energy & Chemicals, Inc.
Chart Biomedical Limited
Chart Ferox, a.s.

-5-



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
SCHEDULE IV
List of Persons Subject to Lock-Up Agreements
First Reserve Fund X, L.P.
Samuel F. Thomas
Michael F. Biehl
Matthew J. Klaben
James H. Hoppel, Jr
John T. Romain
Thomas M. Carey
Steven T. Shaw
Charles R. Lovett
Ben A. Guill
Kenneth W. Moore
Timothy H. Day
Steven W. Krablin
Samuel F. Thomas, Jr. 2006 GRAT

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
EXHIBIT A
[Form of Lock-up Letter]
                    , 2006
Morgan Stanley & Co. Incorporated
Lehman Brothers Inc.
UBS Securities LLC
Natexis Bleichroeder Inc.
Simmons & Company International
Howard Weil Incorporated
c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, NY 10036
Dear Sirs and Mesdames:
          The undersigned understands that Morgan Stanley & Co. Incorporated
(“Morgan Stanley”), Lehman Brothers Inc. (“Lehman”) and UBS Securities LLC
(“UBS,” together with Morgan Stanley and Lehman, the “Managers”) propose to
enter into an Underwriting Agreement (the “Underwriting Agreement”) with Chart
Industries, Inc., a Delaware corporation (the “Company”), providing for the
public offering (the “Public Offering”) by the several underwriters named in
Schedule I to the Underwriting Agreement (the “Underwriters”), of
                    shares (the “Shares”) of the Common Stock, par value $0.01
of the Company (the “Common Stock”).
          To induce the Underwriters that may participate in the Public Offering
to continue their efforts in connection with the Public Offering, the
undersigned hereby agrees that, without the prior written consent of the
Managers on behalf of the Underwriters, it will not, during the period
commencing on the date hereof and ending 180 days after the date of the final
prospectus relating to the Public Offering (the “Prospectus”), (1) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of Common Stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise. The foregoing sentence shall not apply to
transactions relating to (A) shares of Common Stock or other securities acquired
in open market transactions after the completion of the offering of the Shares;
provided that no filing by any party under the Exchange Act shall be required or
shall be voluntarily made in connection with subsequent sales of Common Stock or
other securities acquired in such open market transactions, (B) transfers of
shares of Common Stock or any security convertible, exchangeable for or

A-1



--------------------------------------------------------------------------------



 




exercisable into Common Stock as a bona fide gift or gifts as a result of the
operation of law or testate or intestate succession, (C) transfers by the
undersigned to a trust, partnership, limited liability company or other entity,
all of the beneficial interests of which are held, directly or indirectly, by
the undersigned or his or her spouse or children, or (D) distributions of shares
of Common Stock or any security convertible, exchangeable for or exercisable
into Common Stock to limited partners or stockholders of the undersigned;
provided that in the case of any transfer or distribution pursuant to clause
(B), (C) or (D), (i) each donee or distributee shall sign and deliver a lock-up
letter substantially in the form of this letter and (ii) the undersigned and
recipient shall not be required to, and shall not voluntarily, file a report
under the Exchange Act, reporting a reduction in beneficial ownership of shares
of Common Stock during the restricted period referred to in the foregoing
sentence. In addition, the undersigned agrees that, without the prior written
consent of the Managers on behalf of the Underwriters, it will not, during the
period commencing on the date hereof and ending 180 days after the date of the
Prospectus, make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock, unless the Managers have waived
the lock-up restrictions imposed on the Company in connection with the Public
Offering. The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock except in compliance with
the foregoing restrictions.
     It is understood that, if the Company notifies the undersigned in writing
that it does not intend to proceed with the Public Offering, if the Underwriting
Agreement does not become effective on or before September 30, 2006, or if the
Underwriting Agreement (other than the provisions thereof that survive
termination) shall terminate or be terminated prior to payment for and delivery
of the Shares, the undersigned will be released from the obligations under this
agreement.
     The undersigned understands that the Company and the Underwriters are
relying upon this agreement in proceeding toward consummation of the Public
Offering. The undersigned further understands that this agreement is irrevocable
and shall be binding upon the undersigned’s heirs, legal representatives,
successors and assigns.
     Whether or not the Public Offering actually occurs depends on a number of
factors, including market conditions. Any Public Offering will only be made
pursuant to an Underwriting Agreement, the terms of which are subject to
negotiation between the Company and the Underwriters.

         
 
  Very truly yours,    
 
       
 
       
 
       
 
  (Name)    
 
       
 
       
 
       
 
  (Address)    

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
[                    ], 2006
Morgan Stanley & Co. Incorporated
Lehman Brothers Inc.
UBS Securities LLC
and the other several
Underwriters named in Schedule I
to the Underwriting Agreement
referred to below
c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
          We have acted as counsel to Chart Industries, Inc., a Delaware
corporation (the “Company”), in connection with the purchase by you of an
aggregate of 12,500,000 shares (the “Shares”) of Common Stock, par value $0.01
per share (the “Common Stock”), of the Company from the Company pursuant to the
Underwriting Agreement, dated [                    ], 2006, between you and the
Company (the “Underwriting Agreement”).
          We have examined the Registration Statement on Form S-1 (File
No. 333-133254) (the “Registration Statement”) filed by the Company under the
Securities Act of 1933, as amended (the “Securities Act”), as it became
effective under the Securities Act; the Company’s prospectus, dated
[                    ], 2006 (the “Prospectus”), filed by the Company pursuant
to Rule 424(b) of the rules and regulations of the Securities and Exchange
Commission under the Securities Act; the Company’s preliminary prospectus, dated
[                    ], 2006 (the “Preliminary Prospectus”),

B-1



--------------------------------------------------------------------------------



 





      Morgan Stanley & Co. Incorporated     Lehman Brothers Inc.     UBS
Securities LLC, Et. Al.   [                    ], 2006      

included in the Registration Statement immediately prior to the time the
Registration Statement became effective under the Securities Act; and the
Underwriting Agreement. We also have examined a specimen certificate
representing the Common Stock of the Company. In addition, we have examined, and
have relied as to matters of fact upon, the documents delivered to you at the
closing and upon originals, or duplicates or certified or conformed copies, of
such corporate and other records, agreements, documents and other instruments
and such certificates or comparable documents of public officials and of
officers and representatives of the Company, and have made such other
investigations, as we have deemed relevant and necessary in connection with the
opinions hereinafter set forth.
          In such examination, we have assumed the genuineness of all
signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies and
the authenticity of the originals of such latter documents.
          Based upon the foregoing, and subject to the qualifications,
assumptions and limitations stated herein, we are of the opinion that:
     1 The Company has been duly incorporated and is validly existing and in
good standing as a corporation under the law of the State of Delaware and has
full corporate power and authority to conduct its business as described in the
Registration Statement, the Preliminary Prospectus and the Prospectus.
     2 The Shares have been duly authorized by the Company and, upon payment and
delivery in accordance with the Underwriting Agreement, the Shares will be,
validly issued, fully paid and nonassessable.
     3. The statements made in the Preliminary Prospectus and the Prospectus
under the caption “Description of Capital Stock”, insofar as they purport to
constitute summaries of the terms of the Common Stock (including the

B-2



--------------------------------------------------------------------------------



 



      Morgan Stanley & Co. Incorporated     Lehman Brothers Inc.     UBS
Securities LLC, Et. Al.   [                    ], 2006      

Shares), constitute accurate summaries of the terms of such Common Stock in all
material respects.
     4. The statements made in the Preliminary Prospectus and the Prospectus
under the caption “Material United States Federal Income and Estate Tax
Consequences to Non-U.S. Holders,” insofar as they purport to constitute
summaries of matters of United States federal tax law and regulations or legal
conclusions with respect thereto, constitute accurate summaries of the matters
described therein in all material respects.
     5. The Underwriting Agreement has been duly authorized, executed and
delivered by the Company.
     6. The issue and sale of the Shares by the Company and the execution,
delivery and performance by the Company of the Underwriting Agreement will not
breach or result in a default under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument filed as an exhibit to the
Registration Statement, nor will such action violate the Amended and Restated
Certificate of Incorporation or Amended and Restated By-laws of the Company or
any federal or New York statute or the Delaware General Corporation Law or any
rule or regulation that has been issued pursuant to any federal or New York
statute or the Delaware General Corporation Law or any order known to us issued
pursuant to any federal or New York statute or the Delaware General Corporation
Law by any court or governmental agency or body having jurisdiction over the
Company or any of its subsidiaries or any of their properties.
     7. No consent, approval, authorization, order, registration or
qualification of or with any federal or New York governmental agency or body or
any Delaware governmental agency or body acting pursuant to the Delaware General
Corporation Law or, to our knowledge, any federal or New York court or any
Delaware court acting pursuant to the Delaware General Corporation Law is
required for the issue and sale of the Shares by the Company and the compliance
by the Company with all of the provisions of the Underwriting Agreement, except
for the registration under the Securities Act and the Securities Exchange Act of
1934, as amended, of the Shares, and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Shares by
the Underwriters.
     8. The Registration Statement has become effective under the Securities Act
and the Prospectus was filed on [                    ], 2006 pursuant to Rule
424(b) of the rules and regulations of the Commission under the Securities Act

B-3



--------------------------------------------------------------------------------



 



      Morgan Stanley & Co. Incorporated     Lehman Brothers Inc.     UBS
Securities LLC, Et. Al.   [                    ], 2006      

and, to our knowledge, no stop order suspending the effectiveness of the
Registration Statement has been issued or proceeding for that purpose has been
instituted or threatened by the Commission.
     9. There are no preemptive rights under federal or New York law or under
the Delaware General Corporation Law to subscribe for or purchase shares of the
Common Stock. Except as disclosed in the Preliminary Prospectus and the
Prospectus, there are no preemptive or other rights to subscribe for or
purchase, nor any restriction upon the voting or transfer of, any shares of the
Common Stock pursuant to the Company’s Amended and Restated Certificate of
Incorporation or Amended and Restated By-laws or any agreement or other
instrument filed as an exhibit to the Registration Statement.
     10. The Company is not, after giving effect to the offering and sale of
Shares and the application of proceeds thereof as described in the Prospectus
will not be, an “investment company” within the meaning of and subject to
regulation under the Investment Company Act of 1940, as amended.
          We do not express any opinion herein concerning any law other than the
law of the State of New York, the federal law of the United States and the
Delaware General Corporation Law.
          This opinion letter is rendered to you in connection with the
above-described transaction. This opinion letter may not be relied upon by you
for any other purpose, or relied upon by, or furnished to, any other person,
firm or corporation without our prior written consent, except that National City
Bank, as the transfer agent for the Company, may rely upon paragraphs 2, 7 and 8
above, subject to the qualifications and limitation relating thereto.
Very truly yours,
SIMPSON THACHER & BARTLETT LLP

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
[                     __], 2006
Morgan Stanley & Co. Incorporated
Lehman Brothers Inc.
UBS Securities LLC
and the other several
Underwriters named in Schedule I
to the Underwriting Agreement
referred to below
c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Ladies and Gentlemen:
     We have acted as counsel to Chart Industries, Inc., a Delaware corporation
(the “Company”), in connection with the purchase by you of an aggregate of
12,500,000 shares of Common Stock, par value $0.01 per share (the “Shares”), of
the Company, pursuant to the Underwriting Agreement dated                     
___, 2006 between the Company and you (the “Underwriting Agreement”).
     We have not independently verified the accuracy, completeness or fairness
of the statements made or included in the Registration Statement on Form S-1
(File No. 333-133254) (the “Registration Statement”) filed by the Company under
the Securities Act of 1933, as amended (the “Securities Act”), the Company’s
prospectus, dated                      ___, 2006 (the “Prospectus”), filed by
the Company pursuant to Rule 424(b) of the rules and regulations of the
Securities and Exchange Commission (the “Commission”) under the Securities Act,
the Company’s preliminary prospectus, dated                      ___, 2006 (the
“Preliminary Prospectus”),

C-1



--------------------------------------------------------------------------------



 



included in the Registration Statement immediately prior to the time the
Registration Statement became effective under the Securities Act or the free
writing prospectus and the pricing information, each listed on Schedule II to
the Underwriting Agreement (such scheduled free writing prospectus and pricing
information, together with the Preliminary Prospectus, the “Pricing Disclosure
Package”), and we take no responsibility therefor, except as and to the extent
set forth in numbered paragraph 3 of our opinion letter to you dated the date
hereof.
     In connection with, and under the circumstances applicable to, the offering
of the Shares, we participated in conferences with certain officers and
employees of the Company, representatives of Ernst & Young LLP, counsel to the
Company, your representatives and your counsel in the course of the preparation
by the Company of the Registration Statement, the Pricing Disclosure Package and
the Prospectus and also reviewed certain corporate and other records and
documents furnished to us by the Company, as well as the documents delivered to
you at the closing. Certain of such corporate and other records and documents
were not in English or were governed by the laws of jurisdictions other than the
United States and, accordingly, we necessarily relied upon directors, officers
and employees of the Company and its subsidiaries and other persons in
evaluating such corporate and other records and documents. Based upon our review
of the Registration Statement, the Pricing Disclosure Package and the
Prospectus, our participation in the conferences referred to above, our review
of the corporate and other records and documents as described above, as well as
our understanding of the U.S. federal securities laws and the experience we have
gained in our practice thereunder:

  (i)   we advise you that the Registration Statement, as of the date it became
effective under the Securities Act, and the Prospectus, as of
                     ___, 2006, appeared,

C-2



--------------------------------------------------------------------------------



 



      on its face, to be appropriately responsive, in all material respects, to
the requirements of the Securities Act and the applicable rules and regulations
of the Commission thereunder, except that in each case we express no view with
respect to the financial statements or other financial or statistical data
contained in, or omitted from, the Registration Statement or the Prospectus; and
    (ii)   nothing has come to our attention that causes us to believe that
(a) the Registration Statement, as of the date it became effective under the
Securities Act, contained any untrue statement of a material fact or omitted to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading, (b) the Pricing Disclosure Package,
as of ___pm on                      ___, 2006, contained any untrue statement of
a material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, or (c) the Prospectus, as of                      ___,
2006 or as of the date hereof, contained or contains any untrue statement of a
material fact or omitted or omits to state any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that we express no belief in any of
clauses (a), (b) or (c) above with respect to the financial statements or other
financial or statistical data contained in, or omitted from, the Registration
Statement, the Pricing Disclosure Package or the Prospectus.

C-3



--------------------------------------------------------------------------------



 



     This letter is delivered to you in connection with the above-described
transaction. This letter may not be relied upon by you for any other purpose, or
relied upon by, or furnished to, any other person, firm or corporation.
Very truly yours,
SIMPSON THACHER & BARTLETT LLP

C-4



--------------------------------------------------------------------------------



 



EXHIBIT D
[                    ], 2006          
Morgan Stanley & Co. Incorporated
Lehman Brothers Inc.
UBS Securities LLC
and the other several
Underwriters named in Schedule I
To the Underwriting Agreement
Referred to below
c/o Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036
Re: Chart Industries, Inc.
Ladies and Gentlemen:
          I am the Vice President, General Counsel and Secretary of Chart
Industries, Inc., a Delaware corporation (the “Company”), and have acted as
counsel for the Company and those direct and indirect subsidiaries of the
Company listed on Annex I attached hereto (collectively, the “Significant
Subsidiaries”) in connection with the purchase by you of an aggregate of
12,500,000 shares (the “Shares”) of the Company’s Common Stock, par value $0.01
per share (the “Common Stock”), from the Company pursuant to the Underwriting
Agreement, dated [                    ], 2006, between you and the Company (the
“Underwriting Agreement”). Unless otherwise defined herein, terms defined in the
Underwriting Agreement are used herein with the same meaning.
          This opinion is delivered to you pursuant to Section 7(a)(ii) of the
Underwriting Agreement. Concurrent with the delivery of this opinion Simpson
Thacher & Bartlett LLP, special counsel to the Company is delivering to you
separate opinions to which you are referred for further information regarding
legal matters arising under the Underwriting Agreement.
          In arriving at the opinions express below, I or the attorneys,
paralegals and other professionals under my supervision or direction (with whom
I have consulted) have examined and relied on the following documents:
     (i) an executed copy of the Underwriting Agreement;
     (ii) copies of each of (i) the respective certificates of incorporation or
similar organizational documents of the Company and the Significant Subsidiaries
(other than Chart Biomedical Limited and Chart Ferox a.s. (collectively, the
“Foreign

D-1



--------------------------------------------------------------------------------



 



Subsidiaries”)), each as amended to the date of this letter and certified by the
Secretary of State of Delaware and (ii) the respective bylaws or similar
organizational documents of the Company and the Significant Subsidiaries (other
than the Foreign Subsidiaries), each as amended to the date of this letter and
certified by an officer of the Company to be true and correct on the date of
this letter (together, the “Organizational Documents”);
     (iii) the Registration Statement on Form S-1 (File No. 333-133254) (the
“Registration Statement”) filed by the Company under the Securities Act of 1933,
as amended (the “Securities Act”), as it became effective under the Securities
Act;
     (iv) the Company’s preliminary prospectus, dated [___], 2006 (the
“Preliminary Prospectus”), included in the Registration Statement immediately
prior to the time the Registration Statement became effective under the
Securities Act;
     (v) the Company’s prospectus, dated [___], 2006 (the “Prospectus”), filed
by the Company pursuant to Rule 424(b) of the rules and regulations of the
Securities and Exchange Commission under the Securities Act;
     (vi) the free writing prospectus and pricing information included on
Schedule A hereto (such scheduled free writing prospectus and pricing
information, together with the Preliminary Prospectus, the “Pricing Disclosure
Package”); and
     (vii) such other documents as I or the attorneys, paralegals and other
professionals under my supervision or direction (with whom I have consulted)
have deemed necessary or appropriate as a basis for the opinions set forth
below.
          In addition, I or the attorneys, paralegals or other professionals
under my supervision or direction (with whom I have consulted) have examined and
relied upon the originals, or duplicates or certified or conformed copies, of
all such corporate records, agreements, documents and other instruments and such
certificates or comparable documents of public officials and of officers and
representatives of the Company and its subsidiaries and have made such other
investigations of fact and law, as I have deemed relevant and necessary in
connection with the opinions hereinafter set forth.
          In such examination, I have assumed the genuineness of all signatures,
the legal capacity of natural persons, the authenticity of all documents
submitted to me as originals, the conformity to original documents of all
documents submitted to me as duplicates or certified or conformed or translated
copies and the authenticity of the originals of such latter documents.
          My opinion set forth in paragraph 6 below with respect to the
ownership of the outstanding shares of capital stock of the Significant
Subsidiaries is based solely upon my review of the stock ledgers of the
Significant Subsidiaries or such comparable documents of the Foreign
Subsidiaries certified to me by representatives of the Foreign Subsidiaries. The
identification of the outstanding shares of the Company’s Common Stock, for
purposes of my opinion in paragraph 5 below, is based solely upon my review of
the stock ledgers of the Company.

D-2



--------------------------------------------------------------------------------



 



          Based upon the foregoing and subject to the qualifications and
limitations stated herein, I am of the opinion that:
     1. The Company has the power and authority to own or lease, as the case may
be, and to operate its properties and conduct its business as described in the
Registration Statement, the Preliminary Prospectus and the Prospectus.
     2. The Company has the corporate power and authority to execute, deliver
and perform the Underwriting Agreement and has taken all corporate action
necessary to authorize the execution, delivery and performance of the
Underwriting Agreement.
     3. The Company is duly qualified to do business as a foreign corporation
and is in good standing under the laws of each jurisdiction which requires such
qualification, except to the extent that the failure to be so qualified or in
good standing would not reasonably be expected to have a Material Adverse
Effect.
     4. Each Significant Subsidiary (other than the Foreign Subsidiaries, as to
which I express no opinion) has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own or lease its property and to conduct its
business as described in the Registration Statement, the Preliminary Prospectus
and the Prospectus and is duly qualified to transact business and is in good
standing in each jurisdiction which requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not
reasonably be expected to have a Material Adverse Effect.
     5. All shares of the Company’s Common Stock outstanding prior to the
issuance of the Shares have been duly authorized and validly issued and are
fully paid and non-assessable.
     6. All the outstanding shares of capital stock of each Significant
Subsidiary (other than the Foreign Subsidiaries, as to which I express no
opinion) have been duly authorized, validly issued and are fully paid and
non-assessable, and all the outstanding shares of capital stock of each
Significant Subsidiary other than Chart Ferox a.s., and approximately 95.7% of
the outstanding shares of capital stock of Chart Ferox a.s. are owned by the
Company either directly or through wholly owned subsidiaries, and such ownership
is, to my knowledge, free and clear of any security interest, claim, lien or
encumbrance (other than liens, encumbrances and restrictions imposed in favor of
the lenders under the Company’s senior secured credit facility described in the
Preliminary Prospectus and the Prospectus or permitted thereunder).
     7. The Company’s authorized equity capitalization is as set forth in the
Preliminary Prospectus and the Prospectus.
     8. To my knowledge, there are no pending or threatened actions, suits or
proceedings by or before any court or governmental agency, authority or body or
any

D-3



--------------------------------------------------------------------------------



 



arbitrator to which the Company or any of its subsidiaries is a party or to
which any of the properties of the Company or any of its subsidiaries is subject
that are required to be described in the Registration Statement, the Preliminary
Prospectus or the Prospectus and are not so described.
     9. None of the execution and delivery of the Underwriting Agreement or the
offering and sale of the Shares will, as of the date of this letter and after
giving effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Preliminary Prospectus and the Prospectus,
conflict with, or result in a breach or violation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, (i) the Organizational Documents of the Company,
(ii) any Applicable Contract, or (iii) any Applicable Law, other than in the
case of clauses (ii) and (iii), such conflicts, breaches, violations, liens,
charges or encumbrances that would not reasonably be expected to have a Material
Adverse Effect, and provided that I express no opinion, in the case of clause
(ii), with respect to financial ratios or tests or any aspect of the financial
condition or results of operations of the Company to the extent the
determination of such breach or violation requires quantitative determination.
     10. The use of facsimile signatures, affixed in the name and on behalf of
National City Bank, as transfer agent and registrar, as applicable, on stock
certificates evidencing shares of the Company’s Common Stock (i) is permitted
under the General Corporation Law of the State of Delaware (the “DGCL”);
(ii) will be valid and effective under DGCL; and (iii) is not inconsistent with
any provision of the Company’s Amended and Restated Certificate of Incorporation
or Amended and Restated Bylaws, as amended to date.
          As used in this letter, (i) “Applicable Laws” means those laws, rules
or regulations of the United States of America and the State of Ohio, which a
lawyer in the State of Ohio exercising customary professional diligence would
reasonably be expected to recognize as being applicable to transactions of the
type contemplated by the Underwriting Agreement, but excluding any securities
laws of any jurisdiction and the rules and regulations of the National
Association of Securities Dealers, Inc. and (ii) “Applicable Contract” means any
agreement or instrument to which the Company or any of its subsidiaries is a
party which are filed as an exhibit to the Registration Statement pursuant to
Item 601(b) (4) or (10) of Regulation S-K.
          I have not independently verified or checked the accuracy,
completeness or fairness of the statements made or included in the Registration
Statement, the Preliminary Prospectus, the Pricing Disclosure Package and the
Prospectus and I take no responsibility therefor.
          In connection with, and under the circumstances applicable to the
offering and sale of the Shares, I or attorneys, paralegals and other
professionals under my supervision or direction (with whom I have consulted)
have participated in conference calls and meetings with

D-4



--------------------------------------------------------------------------------



 




certain officers and employees of the Company and its subsidiaries,
representatives of Ernst & Young LLP, outside counsel to the Company and its
subsidiaries and your counsel in the course of the preparation by the Company of
the Registration Statement, the Pricing Disclosure Package and the Prospectus. I
or attorneys, paralegals and other professionals under my supervision or
direction (with whom I have consulted) also have reviewed certain records and
documents of the Company and its subsidiaries furnished to me, as well as the
documents delivered to you at the closing. Certain of such records and documents
were not in English or were governed by the laws of jurisdictions other than the
United States and, accordingly, I necessarily relied upon directors, officers
and employees of the Company and its subsidiaries and other persons in
evaluating such records and documents. Based upon our review of the Registration
Statement, the Pricing Disclosure Package and the Prospectus, our participation
in the conference calls and meetings referred to above and our review of the
records and documents as described above, no facts have come to my attention
that cause me to believe that (i) the Registration Statement, at the time it
became effective, contained an untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (ii) the Pricing Disclosure Package, as of
[___] p.m. on [                    ], 2006, contained any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were made
not misleading or (iii) the Prospectus, as of its date or as of the date of this
letter, contained or contains any untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except that I express no view or belief in any of clauses (i), (ii) or
(iii) above with respect to the financial statements, schedules or other
financial or statistical data, including any pro forma financial information,
contained in or omitted from the Registration Statement, the Pricing Disclosure
Package and the Prospectus.
          I am admitted to practice law in the State of Ohio, and do not express
any opinion herein concerning any law other than the laws of the United States
of America, the State of Ohio and the DGCL. To the extent that any of my
opinions set forth above are governed by the laws of any jurisdiction other than
the State of Ohio, the DGCL or applicable federal law, I have assumed the laws
of all such jurisdictions which may govern the Underwriting Agreement or
otherwise are identical in all respects to the laws of the State of Ohio.
          This letter is rendered only to the addressees hereof and is solely
for their benefit in connection with the above-described transaction. This
letter may not be relied upon, used, circulated, quoted or otherwise referred to
by you for any other purpose, or relied upon by, or furnished to, any other
person, firm or corporation without my prior written consent, except that
National City Bank, as transfer agent and registrar of the Company, may rely
upon the opinions set forth in paragraphs 5 and 10 above, subject to the
assumptions, qualifications and limitations set forth herein relating to such
opinions.
Very truly yours,

D-5



--------------------------------------------------------------------------------



 



ANNEX I
Significant Subsidiaries
Chart Inc.
Chart Energy & Chemicals, Inc.
Chart Biomedical Limited
Chart Ferox, a.s.

D-6